Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 1 of 25 PageID# 66




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )
                                                      )      Civil Case No. 1:20-cv-1343
$4,543.79 IN FUNDS SEIZED FROM BANK                   )
ACCOUNT #153568031006 IN THE NAME                     )
OF CARLETON P. NELSON AND                             )
AMY S. NELSON AT U.S. BANK, et al.,                   )
                                                      )
                       Defendant Properties.          )


   CLAIMANTS CARLETON AND AMY NELSON’S ANSWER TO THE VERIFIED
                COMPLAINT FOR FORFEITURE IN REM

       Claimants Carleton and Amy Nelson (collectively “Claimants” or “the Nelsons”), by and

through counsel, file this Answer to the Verified Complaint for Forfeiture in Rem, and state as

follows:

                                    PRELIMINARY STATEMENT

       On April 2, 2020, FBI agents arrived unannounced at the Nelsons’ Seattle, Washington

home where they lived with their four young daughters, aged 5 years, 4 years, 2 years, and 9

months. Unmasked (despite a statewide “Stay Home, Stay Healthy” order due to the global

COVID-19 pandemic), the agents handed Mr. Nelson a letter informing him that the United States

Attorneys’ Office in the Eastern District of Virginia (the “government”) intended to seize funds in

certain accounts, which it alleged were traceable to alleged criminal activity.

       Mr. Nelson subsequently retained MoloLamken LLC (“MoloLamken,” or in the complaint,

“Business #1”) to represent him in connection with the government’s investigation. In connection




                                                 1
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 2 of 25 PageID# 67




with that engagement, the Nelsons sent two wires totaling $750,000 for MoloLamken to hold in

trust for projected attorneys’ fees. Neither wire came from any of the accounts listed in the April 2,

2020, letter. MoloLamken informed the government on May 12, 2020, that it intended to use

portions of the funds to pay for Mr. Nelson’s legal fees. The government did not object.

       On May 22, 2020, the government seized $142,135.78 in funds from six bank accounts

owned by the Nelsons. The funds included $125,000 the Nelsons had set aside to pay their 2019

federal income tax returns which, due to COVID-19, were not due until July 15, 2020.

       On May 26, 2020, Assistant U.S. Attorneys from the Eastern District of Virginia and FBI

agents met with lawyers from MoloLamken to discuss the investigation. None of the government

representatives mentioned any prospective seizure. Nevertheless, two days later, the government

seized $750,000 from MoloLamken’s client trust account. On June 18, 2020, after MoloLamken

protested that seizure, the government remitted $258,219.50 of that money.

       On June 5, 2020, despite the ongoing pandemic, FBI agents again showed up unannounced

at the Nelsons’ home to execute a search warrant. The agent leading the team had travelled to

Seattle by air from Virginia during the pandemic despite knowing that the Nelsons’ young

daughter has a pre-existing medical condition putting her at heightened risk for COVID-19. The

FBI seized Mr. Nelson’s phone, laptop, and paper documents, and left within an hour.




                                                  2
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 3 of 25 PageID# 68




                                   NATURE OF THE ACTION 1

        1.      Allegation 1. The United States brings this action in rem seeking the forfeiture of

all right, title, and interest in all defendants in rem identified in the case caption above (collectively,

the “defendant property”).

        Answer. The Nelsons admit that this is the government’s purpose but deny that the United

States has grounds to do so.

        2.      Allegation 2. The United States’ claim arises from a scheme to defraud Company

#1, and the defendant property constitutes the proceeds of violations of 18 U.S.C. § 1341 (Wire

Fraud and Honest Services Wire Fraud) and 18 U.S.C. § 1349 (Wire Fraud Conspiracy), as well

as property involved in violations of 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money

Laundering), 18 U.S.C. § 1956(h) (Money Laundering Conspiracy), and 18 U.S.C. § 1957

(Unlawful Monetary Transactions), and is therefore subject to forfeiture pursuant to 18 U.S.C.

§981(a)(1)(A) and § 981 (a)(1)(C).

        Answer. The Nelsons deny that there was any scheme to defraud or that the defendant

property constitutes proceeds of any of the enumerated violations or that the defendant property is

subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and § 981(a)(1)(C). The Nelsons further

answer that the defendant property includes: (1) Claimant Amy Nelson’s (“Ms. Nelson’s”) entirely

lawful earnings from a company where she serves as Chief Executive Officer (“CEO”); (2) wages

that Claimant Carleton Nelson (“Mr. Nelson”) earned from his employment at Amazon.com, Inc.

(“Amazon,” or as alleged in the complaint, “Company #1”); (3) proceeds from Mr. Nelson’s sale



1
  The government’s complaint fails to identify by name the companies and individuals involved in
the alleged scheme. While the Nelsons believe they well know the identities of those involved,
their belief should not serve as a substitute for the government’s obligations to properly plead its
allegations and the Nelsons do not waive their right to challenge the government’s failure to do so.



                                                    3
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 4 of 25 PageID# 69




of certain Amazon stock options that were a substantial portion of Mr. Nelson’s compensation

during his seven-year tenure at Amazon; (4) money that the Nelsons set aside to pay their 2019

federal income taxes; and (5) consulting fees that Mr. Nelson earned after he left Amazon in June

2019.

        3.      Allegation 3. The defendant property was seized as follows:

             a. Defendant $4,543.79 in funds from U.S. Bank account #153568031006 seized on

                May 29, 2020 in the District of Minnesota;

             b. Defendant $8,388.54 in funds from Wells Fargo account #1635892407 seized on

                May 29, 2020 in the Eastern District of Virginia;

             c. Defendant $13,559.97 in funds from Capital One Bank account #1361410762

                seized on May 29, 2020 in the Eastern District of Virginia;

             d. Defendant $25,343.01 in funds from Citibank account #145947373 seized on

                June 5, 2020 in the District of South Dakota;

             e. Defendant $98,358.92 in funds from Citibank account #149656681 seized on

                June 5, 2020 in the District of South Dakota;

             f. Defendant $491,780.50 in funds from Signature Bank account ending in 5810, held

                on behalf of Amy Sterner Nelson and Carleton P. Nelson, seized on June 5, 2020

                in the Northern District of Illinois;

             g. Defendant $10,567.43 in funds U.S. Bank account # 104781237441 seized on May

                29, 2020 in the District of Minnesota;

             h. Defendant $1,217.05 in funds from American Express National Bank account

                #320013539278 seized on June 9, 2020 in the Southern District of Florida; and




                                                   4
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 5 of 25 PageID# 70




             i. Defendant $4,284.47 in funds from American Express National Bank account

                #1518835838 seized on June 9, 2020 in the Southern District of Florida.

        The defendant property is currently in the possession of the United States Marshals Service

in Richmond, Virginia.

        Answer. The Nelsons admit that the United States has seized $892,135.78 of the Nelsons’

money. The Nelsons admit that the United States seized funds from the Nelsons’ bank accounts

listed in 3(a), (b), (d), (e), (h) and (i) in the amounts listed.

        The Nelsons deny that the government seized $491,780.92 from “Signature Bank account

ending in 5810 and that the account was held on behalf of Amy Sterner Nelson and Carleton P.

Nelson.” Pursuant to the government’s own allegation at Paragraph No. 46, the government seized

$750,000.000 from MoloLamken’s Signature Bank trust account ending in 5810.

        The Nelsons lack sufficient information and knowledge regarding the remaining

allegations in Paragraph No. 3 and therefore deny them.

                                   JURISDICTION AND VENUE

        4.      Allegation 4. This Court has subject matter jurisdiction over actions commenced

by the United States under 28 U.S.C. § 1345, and over forfeiture actions under 28 U.S.C. § 1355(a)

and (b).

        Answer. Admitted.

        5.      Allegation 5. This Court has in rem jurisdiction over the defendant property under

28 U.S.C. § 1355(b)(1)(A) because the acts and omissions giving rise to the forfeiture took place

in the Eastern District of Virginia.

        Answer:      The Nelsons deny that there are any acts or omissions that support the

government’s seizure or forfeiture of their property.




                                                     5
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 6 of 25 PageID# 71




       6.      Allegation 6. Venue is proper within this judicial district under 28 U.S.C. §

1355(b)(1)(A) because the acts and omissions giving rise to the forfeiture took place in the Eastern

District of Virginia.

       Answer.      The Nelsons deny that there are any acts or omissions that support the

government’s seizure or forfeiture of their property.

                                  FACTUAL ALLEGATIONS

       7.      Allegation 7. The Federal Bureau of Investigation (“FBI”) is investigating a

fraudulent kickback scheme involving individuals employed by Company #2, a Denver, Colorado-

based commercial real estate and development company, as well as Company #3, Company #4,

and certain former employees at Company #1.

       Answer. The Nelsons deny the existence of a fraudulent kickback scheme. The Nelsons

are without information or knowledge sufficient to respond to the remaining allegations in

Paragraph No. 7 and therefore deny them.

       8.      Allegation 8. Casey Kirschner oversaw real estate development in Northern

Virginia, within the Eastern District of Virginia, for Company #1 (doing business under a third

party company name) for its data centers. Until in or around June 2019, Carleton Nelson was

Casey Kirschner’s supervisor at Company #1.

       Answer. The Nelsons admit that Amazon (Company #1) employed Mr. Nelson from May

2012 until June 11, 2019, when Amazon terminated his employment following his objections to

the decisions of Amazon executives regarding certain representations in a formal bid on a contract

with the federal government. The Nelsons also admit that Mr. Nelson supervised Casey Kirschner

for part of his tenure. The Nelsons are without sufficient information or knowledge as to the

remaining allegations contained in Paragraph No. 8 and therefore deny them.




                                                 6
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 7 of 25 PageID# 72




       9.      Allegation 9. Casey Kirschner and Carleton Nelson were two of the primary

Company #1 decision-makers for Northern Virginia real estate site identification and selection, as

well as selection of specific developers, including Company #2.

       Answer. Denied.

       10.     Allegation 10. Since 2018, Company #1 has executed leases with Company #2 for

nine Company #1 data centers in Northern Virginia, with a total approved to be spent for these

deals of approximately $415.5 million.

       Answer.     Denied.   In addition to other reasons, Amazon’s filings and exhibits in

Amazon.com, Inc. v. WDC Holdings LLC dba Northstar Commercial Partners, Case No. 1:20-

CV-484-LO-TCB (E.D.Va.) (the “Amazon Lawsuit”), contradict the allegation that Amazon

(Company #1) executed any leases for data centers in Northern Virginia or elsewhere with WDC

Holdings LLC d/b/a Northstar Commercial Partners (“Northstar” or “Company #2”).

       11.     Allegation 11. The scheme involving Company #2 included referral payments it

made to an entity called the Villanova Trust, which was controlled by Person #1, who is Casey

Kirschner’s brother, in exchange for steering Company #1 data center deals in Northern Virginia

to Company #2.

       Answer. The Nelsons admit that Christian Kirschner (“Person #1) is Casey Kirschner’s

brother. The Nelsons deny the remainder of the allegations in Paragraph No. 11.

       12.     Allegation 12. Person #2, who was the Chief Executive Officer of Company #2,

and Person #1 had entered into a contractual agreement whereby Company #2 would pay Person

#1 a portion of the various fees it received on its Company #1 data center deals in Northern

Virginia. Person #1 knew a portion of the referral fees paid to Person #1 via the Villanova Trust




                                                7
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 8 of 25 PageID# 73




would be transferred to Casey Kirschner and Carleton Nelson for the purposes of securing the

development deals with Company #1 in Northern Virginia.

       Answer. The Nelsons admit that Brian Watson (“Mr. Watson” or, in the Complaint,

“Person #2”) is the CEO of Northstar (Company #2). The Nelsons deny the remaining allegations

in Paragraph No. 12.

       13.    Allegation 13. From in or about March 2018 to in or about August 2019, financial

records indicated that Company #2 wired the Villanova Trust approximately $5,112,983.84.

       Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

in Paragraph No. 13 and therefore deny them.

       14.    Allegation 14. In turn, from in or about August 2018 to in or about August 2019,

Person #1, doing business as the Villanova Trust, wired approximately $3,375,625 to a bank

account established in the name of the 2010 Irrevocable Trust, which was maintained by Person

#7 on behalf of Casey Kirschner and Carleton Nelson.

       Answer.    The Nelsons lack sufficient information and knowledge regarding many

allegations in Paragraph No. 14 and therefore deny them. The Nelsons further deny that the 2010

Irrevocable Trust bank account was maintained on behalf of Mr. Kirschner and Mr. Nelson.

       15.    Allegation 15. The investigation uncovered additional fraudulent payments that

Casey Kirschner and Carleton Nelson, in conjunction with their employment with Company #1,

received from at least two other real estate companies, Company #3 and Company #4.

       Answer.    The Nelsons deny that Mr. Nelson received any fraudulent payments in

conjunction with his employment with Amazon or otherwise.         The Nelsons lack sufficient

information and knowledge regarding the remaining allegations contained in Paragraph No. 15

and therefore deny them.




                                               8
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 9 of 25 PageID# 74




       16.     Allegation 16. Company #1 employees were not authorized to benefit from

“referral fees” or other financial compensation paid by Company #2, Company #3, Company #4,

or any other developers, related to Company #1’s real estate development projects.

       Answer. The Nelsons deny that Mr. Nelson was “not authorized” to benefit from referral

fees or other financial compensation paid by Northstar (Company #2) or White Peaks Capital LLC

and NOVA WPC LLC (collectively “White Peaks” and, in the Complaint, “Company #3”), or

Blueridge Group LLC (“Blueridge” and, in the Complaint, “Company #4”), or any other

developers, related to Amazon’s real estate development projects.            Rather, Mr. Nelson’s

employment agreement with Amazon (the “Confidentiality, Noncompetition and Invention

Assignment Agreement” or “Amazon CNIAA” executed on April 2, 2012) expressly authorized

Mr. Nelson, while employed by Amazon and for 18 months afterward, at least to (1) “accept or

solicit employment with, or accept or solicit a consulting assignment with, or accept or solicit

investment capital” from any individual or entity not invested in Amazon as well as Amazon

investors whom Mr. Nelson introduced to Amazon; and (2) “accept or solicit employment with,

or accept or solicit a consulting assignment with, or accept or solicit business from any individuals

or entity” that is a current or prospective Amazon customer or client so long as the product or

service offered by the employee to the client or customer is not the same as that offered by Amazon

and “such acceptance or solicitation” would not be competitive with or otherwise deleterious to

Amazon’s business relationship with the customer or client.

       17.     Allegation 17. Casey Kirschner has admitted to accepting funds from Company

#2 associated with his job with Company #1 and that the CEO of Company #2, Person #2, paid

the kickbacks to the Villanova Trust associated with Company #1’s development deals in Northern

Virginia.




                                                 9
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 10 of 25 PageID# 75




        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 in Paragraph No. 17 and therefore deny the same.

        18.     Allegation 18. In addition to the kickback payments received from Company #2

 via the Villanova Trust, Casey Kirschner and Carleton Nelson received $1,000,000 in kickbacks

 from Company #3 and $4,818,955.50 in kickbacks from Company #4 in 2019 in exchange for

 Company #1 projects in Northern Virginia, as further described below.

        Answer. Denied.

        19.     Allegation 19. On or about February 18, 2019, a Company #2 employee, Person

 #3, doing business as Company #3, entered into a “Confidentiality, Non-Disclosure, and Non-

 Circumvention” agreement with Seller #1, a Loudoun County, Virginia, landowner, for the

 acquisition of approximately 89 acres of vacant land located in the Eastern District of Virginia.

 Person #3, doing business as Company #3, ended up “flipping” the land that was the subject of the

 agreement with Seller #1 to Company #1 for a substantial profit, as described below.

        Answer. Denied.

        20.     Allegation 20. Casey Kirschner used his position as a Company #1 employee

 responsible for overseeing real estate development in Northern Virginia to steer Company #1 into

 acquiring the land at an inflated price that Person #3, doing business as Company #3, had placed

 under contract with Seller #1.

        Answer. Denied.

        21.     Allegation 21. On or about May 29, 2019, Casey Kirschner submitted a written

 proposal to Company #1’s management recommending that Company #1 acquire the land that

 Person #3, doing business as Company #3, had put under contract with Seller #1. Casey




                                                10
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 11 of 25 PageID# 76




 Kirschner's executive summary detailing the proposed acquisition contained materially false

 statements regarding the subject property.

         Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 in Paragraph No. 21 and therefore deny them.          In addition, based on Amazon’s Purchase

 Agreement filed in the Amazon lawsuit, the difference in the price paid by White Peaks (Company

 #3) to Seller #1 and the price paid by Amazon to White Peaks was disclosed to Amazon.

         22.    Allegation 22. On or about July 29, 2019, Company #3 acquired the land for

 $98,670,000 and instantly resold it, or “flipped” the property, to Company #1 for $116,389,000,

 which resulted in a gross profit of approximately $17,719,000 to Company #3, which was

 comprised of Person #3 and Person #4, who was also a Company #2 employee at the time.

         Answer. Denied. In addition, the government’s own allegations in Paragraph No. 19

 demonstrate that White Peaks (Company #3) had an agreement with the seller dated February 18,

 2019.

         23.    Allegation 23. Following the closing of the real estate transaction described above,

 Person #3 and Person #4 agreed to transfer payment to Casey Kirschner and Carleton Nelson via

 a wire transfer utilizing a bank account belonging to a civil engineering consultant, Person #5, who

 had provided consulting services for both Company #3 and Company #1 on the 89-acre real estate

 transaction. Person #3 wire transferred $1,000,000 to a bank account belonging to Person #5 to

 conceal the true purpose of the payment. Person #5 then wire transferred the funds to Person #7,

 who maintained the account on behalf of Casey Kirschner and Carleton Nelson.

         Answer. Denied.

         24.    Allegation 24. Specifically, on or about August 1, 2019, Person #5, doing business

 as E2M Properties LLC, sent Person #3 an email containing a fraudulent invoice for $983,000 for




                                                 11
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 12 of 25 PageID# 77




 “Inova Consulting Services.” On or about August 2, 2019, Person #5 sent Person #3 the wiring

 instructions associated with the wire transfer. On or about August 8, 2019, Person #3 sent a

 $1,000,000 wire transfer to Person #5's E2M Properties bank account #1361410762 at Capital One

 Bank. Then, on or about August 9, 2019, Person #5 sent a $1,000,000 wire to the same 2010

 Irrevocable Trust bank account referenced in paragraph 14 above.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 in Paragraph No. 24 and therefore deny them.

        25.     Allegation 25. On or about May 29, 2019, Company #4, which was run by Person

 #6, put a 100-acre land parcel located in Loudoun County, Virginia, within the Eastern District of

 Virginia, under contract for $73 million. Records reflect that Casey Kirschner had submitted the

 $73 million offer on behalf of Person #6 to the seller.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 25 and therefore deny them.

        26.     Allegation 26.     On or about May 29, 2019, Casey Kirschner submitted his

 executive summary to Company #1 management recommending the acquisition of the 100-acre

 parcel for $110 million. That executive summary also indicated that Casey Kirschner and Carleton

 Nelson's group within Company #1 had already negotiated an agreement to purchase to the land.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 26 and therefore deny them.

        27.     Allegation 27. On or about that same date, Casey Kirschner and Carleton Nelson

 documented their formal approvals with Company #1 for the acquisition of the 100-acre parcel,

 which Person #6 had just put under contract that day for $73 million.




                                                  12
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 13 of 25 PageID# 78




        Answer. Denied. In addition to other reasons, the draft document recommended that

 Amazon purchase the land in 2020 only if Blueridge could obtain government permits designating

 the land suitable for data center use.

        28.     Allegation 28. On or about December 3, 2019, an attorney for Person #6 forwarded

 to Casey Kirschner an assignment of the purchase and sale agreement for the 100-acre parcel from

 Company #4 to Company #1.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 28 and therefore deny them.

        29.     Allegation 29. On or about December 9, 2019, Person #7 submitted a “Finder’s

 Fee” agreement to an attorney for Person #6, which specified that an entity established by Person

 #7 would receive 50% of the net proceeds paid to Company #4 at closing “in consideration for the

 Finder's assisting [Company #4] and being instrumental in identifying the location of the Land and

 in negotiating the terms of the PSA . . . .”

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 29 and therefore deny them.

        30.     Allegation 30. On or about December 23, 2019, a Company #1-related entity

 acquired the 100-acre parcel from the seller. At closing, Company #1 paid Company #4, which

 was run by Person #6, a $10 million assignment fee.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 30 and therefore deny them.

        31.     Allegation 31.      On or about December 24, 2019, $4,818,955.50 was wire

 transferred from an account belonging to Person #6 to the same 2010 Irrevocable Trust bank

 account maintained by Person #7 on Casey Kirschner’s and Carleton Nelson’s behalf.




                                                13
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 14 of 25 PageID# 79




        Answer.     The Nelsons lack sufficient information and knowledge regarding many

 allegations in Paragraph No. 31, therefore deny them. The Nelsons further deny that the 2010

 Irrevocable Trust bank account was maintained on behalf of Mr. Kirschner and Mr. Nelson.

        32.     Allegation 32. Casey Kirschner later stated to the FBI that the payment from

 Company #4 was associated with a deal that Carleton Nelson had “teed up” with Company #1

 before he left the company. Casey Kirschner further advised the FBI that Person #6 agreed to split

 the profits on the deal with Carleton Nelson, operating under a third-party company name. Casey

 Kirschner also confirmed to the FBI that the $4,818,955 that Company #4 wired to the 2010

 Irrevocable Trust also belonged in part to him, Casey Kirschner.

        Answer. The Nelsons lack sufficient information and knowledge regarding the substance

 or veracity of any information Casey Kirschner may have provided to the FBI and therefore deny

 those allegations in Paragraph No. 32. The Nelsons specifically deny the allegations in Paragraph

 No. 32 about Mr. Nelson.

                Tracing of Fraud Proceeds from the 2010 Irrevocable Trust

        33.     Allegation 33. During the kickback scheme involving the Company #2-developed

 Company #1 projects in Northern Virginia, the Villanova Trust bank account wired approximately

 $3,375,625 to the 2010 Irrevocable Trust bank account referenced in paragraph 14 above. The

 transaction between Seller #1 and Company #3 in Loudoun County, Virginia, involving Company

 #1 as described above, resulted in a $1,000,000 payment via wire to the 2010 Irrevocable Trust

 bank account. Company #4’s assignment of its purchase and sale agreement to Company #1 for

 the 100-acre parcel of land located in Loudoun County, Virginia, as previously described above,

 resulted in a $4,818,955 wire transfer to the 2010 Irrevocable Trust bank account. In all, Carleton

 Nelson and Casey Kirschner were paid at least approximately $9,194,580 in fraud proceeds via




                                                 14
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 15 of 25 PageID# 80




 wire transfers to the 2010 Irrevocable Trust bank account. The 2010 Irrevocable Trust bank

 account was created, maintained, and controlled by Person #7. Person #7 was the sole signor on

 the 2010 Irrevocable Trust bank account.

        Answer. Denied.

        34.    Allegation 34. On or about August 7, 2018, approximately $384,640.00 was sent

 via wire transfer from the 2010 Irrevocable Trust First bank account to account #153568031006

 held at US Bank, which was held in the name of “Carleton P. Nelson, JOF, Amy S. Nelson, JOO.”

 Carleton Nelson was the sole signor on the account.

        Answer. Admitted.

        35.    Allegation 35. Between 2018 and 2020, Person #7 transferred approximately

 $6,244,442 from the 2010 Irrevocable Trust bank account to another bank account under Person

 #7’s control in the name CTBSRM, Inc. From the CTBSRM, Inc. account, Person #7 then

 transferred approximately $272,000 to Casey Kirschner’s US Bank account #104781237441, co-

 owned with Devon M. Kirschner.

        Answer. The Nelsons lack sufficient information and knowledge regarding the allegations

 contained in Paragraph No. 35 and therefore deny them.

        36.    Allegation 36. During that same time frame, 2018 to 2020, Person #7 also

 transferred approximately $2,017,152.37 from the CTBSRM, Inc. account to a bank account in the

 name Renrets LLC, which is controlled by Person #8. Typically, within days of receiving the wires

 from the CTBSRM, Inc. bank account, Person #8 transferred the funds, which in sum totaled

 approximately $1,948,011, to Carleton Nelson’s personal account #1518835838 at American

 Express Bank, co-owned with Amy S. Nelson. Carleton Nelson subsequently transferred the funds

 he received from Person #8 to various other bank accounts, which Carleton Nelson controlled.




                                                15
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 16 of 25 PageID# 81




        Answer. The Nelsons lack sufficient information and knowledge regarding the transfers

 from Person #7 to Person #8, including control of the accounts, and typical activity of Person #8,

 and therefore deny those allegations in Paragraph No. 36. The Nelsons admit that they had a high

 yield American Express Savings Account from which they would transfer funds to checking

 accounts to pay their bills.

        37.     Allegation 37.     Between January 2018 and March 2020, approximately

 $1,042,897.77 was transferred from Carleton Nelson's American Express account #1518835838

 to a US Bank account ending 9881, which was held jointly between Carleton Nelson and Person

 #9. This occurred over the course of approximately 43 transfers.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills.

        38.     Allegation 38. On or about August 28, 2019, $12,000.00 was transferred from

 Carleton Nelson and Person #9’s US Bank account ending 9981 to an account Carleton Nelson

 held at Citibank with account # 145947373.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills.

        39.     Allegation 39. On April 5, 2020, Carleton Nelson transferred approximately

 $800,000.00 from his personal American Express account #I518835838 into American Express

 account # 320013539278, which Carleton Nelson and Amy S. Nelson jointly owned.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills.

        40.     Allegation 40. Between January 2018 and October 2018, Amy Nelson’s Wells

 Fargo account #1635892407 received approximately $66,000.00 over the course of approximately




                                                16
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 17 of 25 PageID# 82




 six wire transfers, which originated from Carleton Nelson’s American Express account

 #1518835838. Three of the transfers were made in amounts of $10,000.00 or greater.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills.

        41.     Allegation 41. Additionally, on or about April 7, 2020, and April 10, 2020,

 $250,000.00 and $150,000.00 respectively, was transferred from Carleton and Amy Nelson’s

 American Express account #320013539278 to Amy Nelson’s Wells Fargo account #1635892407.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills..

        42.     Allegation 42. On or about April 20, 2020, approximately $399,000.00 was

 transferred from Carleton and Amy Nelson’s American Express account #320013539278 to

 Carleton Nelson’s Citibank account #149656681.

        Answer. The Nelsons admit they had a high yield American Express savings account from

 which they would transfer funds to checking accounts to pay their bills.

        43.     Allegation 43. On or about April 15, 2020, a $400,000.00 wire transfer was sent

 from Amy Nelson's Wells Fargo Bank account #1635892407 to an account ending 5810 held at

 Signature Bank in the name of Business #1, which was retained to provide services to Carleton

 Nelson.

        Answer. The Nelsons admit they transferred funds from the Wells Fargo Bank account to

 pay legal fees and that they lack sufficient information and knowledge regarding the ownership or

 purpose of the Signature Bank account and therefore deny those allegations in Paragraph No. 43.




                                                 17
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 18 of 25 PageID# 83




          44.    Allegation 44. On or about April 24, 2020, a $350,000.00 wire transfer was made

 from Carleton Nelson’s Citibank account #149656681 to the same Signature Bank account ending

 5810 held by Business #1.

          Answer. Admitted.

          45.    Allegation 45. The $750,000.00 in wire transfers sent to Business #1’s Signature

 Bank account ending in 5810, as described in paragraphs 43 and 44 above, is entirely traceable to

 fraud.

          Answer. The Nelsons deny that any fraud occurred and that any funds are traceable to

 fraud. The Nelsons lack sufficient information and knowledge regarding the remaining allegations

 contained in Paragraph No. 45 and therefore deny them.

          46.    Allegation 46. On May 28, 2020, the United States seized $750,000.00 from

 Business #1’s Signature Bank account ending in 5810.

          Answer. Admitted.

          47.    Allegation 47. On June 3, 2020, Business #1 provided the United States with

 documentation indicating that Business #1 had earned $258,219.50 of the $750,000.00 described

 in paragraph 44 above.

          Answer. Admitted.

          48.    Allegation 48. On June 18, 2020, the United States remitted $258,219.50 of the

 $750,000.00 described above to Business #1, leaving the remainder seized at $491,780.50.

          Answer. Admitted.

                                  FIRST CLAIM FOR RELIEF
                           (Forfeiture under 18 U.S.C. §§ 981(a)(1)(C))

          49.    Allegation 49. The United States incorporates by reference paragraphs 1 through

 48 above as if fully set forth herein.




                                                18
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 19 of 25 PageID# 84




        Answer. The Nelsons reallege and incorporate all of their responses to Paragraphs 1

 through 48 of the Complaint.

        50.     Allegation 50. Title 18, United States Code, Section 981(a)(1)(C) subjects to

 forfeiture “[a]ny property, real or personal, which constitutes or is derived from proceeds traceable

 to . . . any offense constituting ‘specified unlawful activity’ (as defined in section 1956(c)(7) of

 this title) or a conspiracy to commit such an offense.”

        Answer: Paragraph No. 50 contains a legal conclusion to which no response is necessary.

        51.     Allegation 51. Title 18, United States Code, Section 1956(c)(7)(D) provides that

 the term “specified unlawful activity” includes “an offense under ... section 1343 (relating to wire

 fraud).” Title 18, United States Code, Section 1346 also provides that a wire fraud scheme

 “includes a scheme or artifice to deprive another of the intangible right of honest services.”

        Answer. Paragraph No. 51 contains a legal conclusion to which no response is necessary.

        52.     Allegation 52. As set forth above, the defendant property constitutes criminal

 proceeds of the wire fraud and wire fraud conspiracy.

        Answer. The Nelsons deny the existence of a wire fraud or a wire fraud conspiracy, or

 any crime. The Nelsons further deny that the defendant property constitutes criminal proceeds.

        53.     Allegation 53. As such, the defendant property is subject to forfeiture to the United

 States pursuant to 18 U.S.C. § 981(a)(1)(C).

        Answer.      The Nelsons deny that there are any acts or omissions that support the

 government’s seizure or forfeiture of their property.

                                SECOND CLAIM FOR RELIEF
                           (Forfeiture under 18 U.S.C. §§ 981(a)(1)(A))

        54.     Allegation 54. The United States incorporates by reference paragraphs 1 through

 48 above as if fully set forth herein.




                                                  19
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 20 of 25 PageID# 85




        Answer. The Nelsons reallege and incorporate all of their responses to Paragraphs 1

 through 48 of the Complaint.

        55.     Allegation 55. Title 18, United States Code, Section 981(a)(1)(A) subjects to

 forfeiture “[a]ny property, real or personal, involved in a transaction or attempted transaction in

 violation of section 1956 [or] 1957. . . of this title, or any property traceable to such property.”

        Answer. Paragraph No. 55 contains a legal conclusion to which no response is necessary.

        56.     Allegation 56. Title 18, United States Code, Section 1956(a)(1) imposes a criminal

 penalty on any person who:

        knowing that the property involved in a financial transaction represents the
        proceeds of some form of unlawful activity, conducts or attempts to conduct such
        a financial transaction which in fact involves the proceeds of specified unlawful
        activity—

        (B)     knowing that the transaction is designed in whole or in part—

                (i) to conceal or disguise the nature, the location, the source, the
                ownership, or the control of the proceeds of specified unlawful
                activity.


        Answer. Paragraph No. 56 contains a legal conclusion to which no response is necessary.

        57.     Allegation 57. Title 18, United States Code, Section 1957 imposes a criminal

 penalty on any person who “knowingly engages or attempts to engage in a monetary transaction

 in criminally derived property of a value greater than $10,000 and is derived from specified

 unlawful activity.” A “monetary transaction” includes the “deposit, withdrawal, transfer or

 exchange, in or affecting interstate or foreign commerce, of funds or a monetary instrument . . by,

 through, or to a financial institution.” 18 U.S.C. § 1957(f)(1).

        Answer. Paragraph No. 57 contains a legal conclusion to which no response is necessary.




                                                   20
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 21 of 25 PageID# 86




        58.     Allegation 58. Title 18, United States Code, Section 1956(h) imposes a criminal

 penalty on any person who conspires to commit any offense defined in 18 U.S.C. §§ 1956 or 1957.

        Answer. Paragraph No. 58 contains a legal conclusion to which no response is necessary.

        59.     Allegation 59. As noted above, “specified unlawful activity” includes wire fraud,

 which also encompasses honest services wire fraud.

        Answer. Paragraph No. 59 contains a legal conclusion to which no response is necessary.

        60.     Allegation 60. As set forth above, the defendant property constitutes property

 involved in money laundering transactions in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1)(B)(i),

 and 1957, and is therefore subject to forfeiture under 18 U.S.C. § 981(a)(1)(A).

        Answer.      The Nelsons deny that there are any acts or omissions that support the

 government seizure or forfeiture of their property pursuant to any statute.

                                      PRAYER FOR RELIEF

        The remainder of the government’s Complaint, beginning with the word “WHEREFORE,”

 constitutes a prayer for specific relief to which no answer is required. To the extent a response is

 appropriate, the Nelsons deny that the facts of this case justify any relief.

                                       AFFIRMATIVE DEFENSES

 The Nelsons assert the following affirmative defenses:

                                    FIRST AFFIRMATIVE DEFENSE
                                         Failure to State a Claim

        The government’s Complaint fails to state claims upon which relief may be granted.

 Despite months of investigation, the government is unable to articulate any wire fraud theory or

 any nexus between the seized funds and illicit conduct. The Complaint contains no information

 linking Mr. Nelson to any violation of a duty to Amazon as required for honest services fraud, and

 likewise contains no allegations that Mr. Nelson made any material misstatements or omissions.




                                                   21
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 22 of 25 PageID# 87




 The Complaint thus fails to allege sufficient facts to establish the requisite suspicious underlying

 activity required for money laundering.

                                 SECOND AFFIRMATIVE DEFENSE
                                Failure to Comply with Supplemental Rule G

        The government’s Complaint does not comply with the requirement of Supplemental Rule

 G to “state sufficiently detailed facts to support a reasonable belief that the government will be

 able to meet its burden of proof at trial.” Indeed, apart from conclusory statements that certain

 wires somehow constitute fraudulent activity, the Complaint contains no allegations concerning

 the facts allegedly supporting forfeiture of the Nelsons’ property.

                                   THIRD AFFIRMATIVE DEFENSE
                                     Violation of Fourth Amendment

        The government’s seizure of the Nelsons’ property violates the Nelsons’ Fourth

 Amendment right to be free from illegal searches and seizures. Plaintiff did not have probable

 cause to seize the Nelsons’ property and have failed to present probable cause to link the bank

 accounts or the funds they contained to any fraudulent activity or money laundering.

                                  FOURTH AFFIRMATIVE DEFENSE
                                     Violation of Fourth Amendment

        The government obtained the seizure warrants through incorrect, misleading, or incomplete

 allegations. The government knowingly, intentionally, or with a reckless disregard for the truth

 included material false statements or made material omissions in the affidavits that the government

 presented to the court as part of its application for warrants to seize the property.

                                    FIFTH AFFIRMATIVE DEFENSE
                                       Violation of Eighth Amendment

        The forfeiture that the government seeks would violate the Eight Amendment’s excessive

 fines clause.   Seizure of Claimant’s entire savings is excessive and includes funds from




                                                   22
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 23 of 25 PageID# 88




 transactions that the government fails even to allege were unlawful. The government seeks

 forfeiture that would be unconstitutionally disproportionate.

                                     RESERVATION OF RIGHTS

        The Nelsons reserve the right to assert additional affirmative defenses or amend these

 affirmative defenses as discovery warrants.

                                     DEMAND FOR JURY TRIAL

        The Nelsons demand a trial by jury of all issues so triable.

        WHEREFORE, the Nelsons demand that the Court:

        1. Deny the government’s claim for forfeiture of the defendant property;

        2. Order the government to return the defendant property to the Nelsons;

        3. Order the government to pay the Nelsons’ attorneys’ fees and costs pursuant to 28

 U.S.C. § 2465(b)(1)(A);

        4. Order that the government pay pre- and post-judgment interest on the defendant

 currency to the Nelsons pursuant to 28 U.S.C. § 2465(b)(1)(B)-(C); and

        5. Enter such other relief as the Court deems just and proper.




                                                 23
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 24 of 25 PageID# 89




 January 22, 2021                      Respectfully submitted,


                                       /s/ Preston Smith
                                       Preston Smith (VA Bar No. 86908)
                                       Suneeta Hazra (pro hac vice)
                                       Paul J. Fishman (pro hac vice admission
                                       pending)
                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       601 Massachusetts Ave., N.W.
                                       Washington, D.C. 20001-3743
                                       Telephone: +1 202.942.5000
                                       Facsimile: +1 202.942.5999
                                       E-mail: preston.smith@arnoldporter.com
                                       E-mail: suneeta.hazra@arnoldporter.com
                                       E-mail: paul.fishman@arnoldporter.com

                                       Counsel for Claimants




                                      24
Case 1:20-cv-01343-RDA-IDD Document 16 Filed 01/22/21 Page 25 of 25 PageID# 90




                                CERTIFICATE OF SERVICE

        I certify that, on January 22, 2021, I electronically filed the Answer to the Verified

 Complaint for Forfeiture in Rem via ECF, which caused a copy of the Answer to the Verified

 Complaint for Forfeiture in Rem to be served on all counsel of record.



                                                 /s/ Preston Smith
                                                 Preston Smith (VA Bar No. 86908)
                                                 Arnold & Porter Kaye Scholer LLP
                                                 601 Massachusetts Ave., NW
                                                 Washington, DC 20001
                                                 Telephone: (202) 942-6544
                                                 Email: preston.smith@arnoldporter.com

                                                 Counsel for Claimants




                                                25
